[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-1481

            JOHN OTTENBERG AND PAUL E. SOMMER,

                  Plaintiffs, Appellees,

                            v.

            VANGUARD FIDUCIARY TRUST, ET AL.,

                  Defendants, Appellees.

                    SHANTEE MAHARAJ,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Richard G. Stearns, U.S. District Judge]

                         Before

                  Selya, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Boudin, Circuit Judge.

 Shantee Maharaj on brief pro se.

June 12, 1998

                                 Per Curiam.  As we stated in our order of November
17, 1997, because the district court remanded this case due to
defects in the removal procedure and/or lack of subject matter
jurisdiction, we do not have jurisdiction to review that
determination, whether or not erroneous, on appeal or via
mandamus.  See Thermtron Prods., Inc. v. Hermansdorfer, 423
U.S. 336, 343 (1976); Gravitt v. Southwestern Bell Tel. Co.,
430 U.S. 723, 723-24 (1977) (per curiam); 28 U.S.C.  1447(c)-
(d).
          While we do have jurisdiction to review the order of
the district court requiring appellant to pay the receiver the
attorney's fees incurred as a result of the removal, seeBallard's Serv. Ctr., Inc. v. Transue, 865 F.2d 447, 448 (1st
Cir. 1989) (per curiam); see also 28 U.S.C.  1447(c),
appellant has failed to demonstrate that the district court
abused its discretion in making this award.
          Therefore, the order of the district court directing
appellant to pay $1,968.75 in attorney's fees is affirmed.